Order                                                                                            Michigan Supreme Court
                                                                                                       Lansing, Michigan

  October 25, 2006                                                                                           Clifford W. Taylor,
                                                                                                                     Chief Justice

                                                                                                           Michael F. Cavanagh
                                                                                                           Elizabeth A. Weaver
  127983(40)(41)                                                                                                  Marilyn Kelly
                                                                                                             Maura D. Corrigan
                                                                                                           Robert P. Young, Jr.
                                                                                                           Stephen J. Markman,
  IN RE FORFEITURE OF $180,975.00                                                                                         Justices
  ------------------------------------------------------
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                        SC: 127983
  v                                                                     COA: 249699
                                                                        Van Buren CC: 02-500459-CF
  $180,975.00 IN U.S. CURRENCY,
               Defendant,
  and
  TAMIKA SHANTE SMITH,

           Claimant-Appellant, 

  and 

  TODD FITZGERARLD FLETCHER, 

             Claimant.    

  _____________________________________


                       On order of the Chief Justice, the motion by claimant-appellant for
  extension of the time for filing her brief and appendix is considered and it is GRANTED.




                               I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.
                               October 25, 2006                    _________________________________________
                                                                                   Clerk